﻿Permit me to congratulate you, Sir, on your election to the high post of President of the General Assembly at its thirty-ninth session. In your person, we greet an eminent son of Africa, the representative of friendly Zambia. We are convinced that under your able guidance the world Organization will adopt important decisions aimed at easing international tension and strengthening security and peace throughout the entire world.
44.	I would also like to congratulate the delegation of Brunei Darussalam on the occasion of its admission to membership of the United Nations.
45.	An objective assessment of the situation in the world bears witness to the fact that no positive changes have occurred in international affairs over the past year. On the contrary, even more serious signs have appeared, pointing to an aggravation of the danger that looms over the whole of mankind— the danger of a devastating nuclear war. The responsibility for this state of affairs rests exclusively with certain imperialist circles, above all with the United States, which is pursuing a policy of confrontation and escalation of the arms race, striving to secure military superiority and to proceed from a position of strength. They interfere in the internal affairs of sovereign countries and follow a policy of State terrorism against them, endanger the independent development of the peoples of Asia, Africa and Latin America, which have liberated themselves from colonialism, and fan the flames of old hotbeds of tension and kindle new ones. They have even gone so far to question the political realities established in Europe as a result of the Second World War.
46.	Not only is this course alien to the genuine interests of peoples but it is openly hostile to their natural and legitimate aspirations to live in peace, as well as to their sovereign right to determine for themselves their own future and path of development. Its purpose is to check the objective historical processes and to stifle social progress.
47.	The existing realities are such that there are countries of different political, ideological and socioeconomic systems existing on our planet. To extend ideological differences to inter-State relations and to make them the basis of foreign policy is an illogical and dangerous practice. The international situation is further worsened by attempts to exert political, economic and diplomatic pressure against the socialist countries and to mount propaganda campaigns, unprecedented in their scope, which in effect constitutes psychological warfare.
48.	In fact, this attack is directed not only against the socialist countries but also against all those who reject as unacceptable the policy of hegemonism and diktat. Everyone who is opposed to such a policy is declared an outlaw. Such "logic" is extremely dangerous in the age of nuclear weapons.
49.	We regard as extremely dangerous, and we emphatically reject, the concepts according to which peace could be safeguarded and international security enhanced through the execution of large-scale programmes for over-rearmament and the endless escalation of the arms race. Plans are being devised of the very basis of such concepts, which creates a real danger of turning Europe into a theatre of "limited" nuclear warfare. The calls for the creation of a potential for the launching of a "first pre-emptive strike" and action along those lines are tantamount to preparations for a nuclear war, The acquisition of new types and systems of weapons of mass destruction, the deployment in Western Europe of medium-range nuclear missiles and the plans for the militarization of outer space have not only failed to strengthen but on the contrary have undermined peace and international security. Such actions imperil the life and future of everyone, including those of their initiators.
50.	The countries of the socialist community, including the People's Republic of Bulgaria, have repeatedly emphasized that the only sensible policy is one of peaceful coexistence among States with differing social systems. This policy has demonstrated its advantages and its viability. It is fully in accord with the principles of the Charter of the United Nations and with contemporary international law. Today the question is whether the countries of the North Atlantic Treaty Organization are ready to adhere to such a policy. The fate and the future of all countries and peoples depend on the answer to that question.
51.	We have repeatedly and resolutely declared our readiness for dialogue, for negotiations to reach agreements based on the principles of equality and equal security, and we now reaffirm that readiness. What is needed is constructive, practical steps. What is needed is realism, political will and a sense of responsibility before history for the destiny of mankind. What is needed is concrete action, designed to avert nuclear war, so that the very idea of such a war becomes inadmissible.
52.	The only sure way to preserve peace and strengthen international security is by the immediate cessation of the arms race, the renunciation of attempts to upset the existing military-strategic equilibrium and the taking of decisive steps aimed at lowering the level of military confrontation.
53.	The General Secretary of the Central Committee of the Bulgarian Communist Party and Chairman of the Council of State of the People's Republic of Bulgaria, Todor Zhivkov, recently stated:
"The countries of the Warsaw Treaty are not seeking military superiority. What is more, we are ready to engage in negotiations on arms limitation and the gradual attainment of complete disarmament. We are prepared to begin the elaboration and adoption of such a code of relations between the East and the West, between the socialist and the capitalist States, as would eliminate for ever the threat of a global military conflict."
54.	Such is the approach of my country and of our allies to the most important present-day problems. That approach has been amply corroborated in the wide range of constructive proposals for reaching mutually acceptable agreements aimed at saving mankind from the nuclear threat, curbing the arms race and taking effective measures for disarmament, with the ultimate goal of achieving general and complete disarmament. Those proposals continue to be valid.
55.	In our view, the current session of the General Assembly is duty-bound to contribute to the solution of such vital questions as the prevention of nuclear war, the guaranteeing of the right of peoples to live in peace, the renunciation by all nuclear-weapon States of the first use of nuclear weapons, a nuclear-weapons freeze, a general and complete ban on nuclear- weapon tests, and the prohibition of chemical weapons.
56.	It is necessary to place a solid barrier against the plans for the militarization of outer space. In this regard, a major positive potential is contained in the new proposal of the Soviet Union on the use of outer space exclusively for peaceful purposes for the benefit of mankind. Its implementation would make a real contribution to the curtailment of the military threat and provide further opportunities for curbing the arms race.
57.	Military confrontation in the world's seas and oceans is fraught with grave danger. The People's Republic of Bulgaria is of the opinion that talks should be initiated as a matter of urgency on the curtailing of the naval activities of States and the limitation and reduction of naval armaments.
58.	The interests of world peace demand the removal of the obstacles that led to the collapse of the Geneva talks on nuclear-arms limitation in Europe. Our final objective is the elimination of nuclear weapons m Europe as well as in all other parts of the world.
59.	A key manifestation of the sensible approach to international relations is the ongoing Conference on Confidence- and Security-building Measures and Disarmament in Europe, meeting at Stockholm. If the constructive approach prevails at Stockholm, the Conference will be able to make a substantial contribution to the improvement of the political climate, to the building of confidence and security, and to the strengthening of peace in Europe and throughout the world. That is indeed precisely the purpose of the comprehensive proposals put forward by the socialist countries; of particular importance among those proposals is the initiative for the conclusion of a treaty on the mutual non-use of military force and the maintenance of peaceful relations.
60.	The most cherished desire of all peoples is to live in peace. This is borne out by the scope of the anti-war movement, which has been echoed at large by the World Disarmament Campaign launched by the United Nations. Aware of the danger of the annihilation of mankind, Governments in a number of countries and realistically minded statesmen and politicians are now seeking ways to remove and eliminate this danger. An illustration of this is the Joint Declaration issued on 22 May 1984 by the Heads of State or Government of Argentina, Greece, India, Mexico, Sweden and the United Republic of Tanzania. Further evidence is the contribution to the cause of strengthening peace and security made by the Movement of Non-Aligned Countries—this major factor in international life.
61.	We should like to believe that common sense and an awareness of responsibility will ultimately prevail, that peace-loving words will be followed by peace-loving deeds, and that a frank and constructive dialogue will be resumed. That would serve the interests of everyone.
62.	The fate of the world depends to a considerable extent on the peaceful and just settlement of international conflicts and on the elimination of hotbeds of tension. We have witnessed repeated attempts on the part of imperialism, taking an approach based on military force, to impose upon peoples its own "solutions" aimed at establishing its domination in various regions of the globe. In this connection, we support the extremely timely Soviet proposal concerning the inadmissibility of the policy of State terrorism
63.	Recent developments in the Middle East have glaringly demonstrated that the approach lying at the heart of the policies of Israel and those who support it is running into the stiff resistance of peoples. Given that situation, the soundest way to settle this conflict is undoubtedly the one indicated in the new Soviet proposal for the convening of an international conference on the Middle East under the auspices of the United Nations, with the participation of all the parties concerned, including the PLO.
64.	Yet another source of alarm is the growing military presence of NATO countries in the Persian Gulf; this further exacerbates tension in that already explosive part of the world.
65.	The methods and means of terrorism and violence have also been applied to the problems of Central America and the Caribbean basin. This is illustrated by the intervention in Grenada, the unremitting pressures against Cuba, the mining of ports and the conducting of subversive activities against sovereign Nicaragua, and the extension of substantial military aid to dictatorial regimes, enabling them to continue their oppressive policies and to perpetrate crimes against their own peoples.
66.	The same unacceptable approach is also being taken in other regions of the world. In southern Africa, the occupation of Namibia by South Africa continues, as does the practice of racism and apartheid. In the South Atlantic, there is a smouldering state of tension because of unresolved problems. Not only is the right to self-determination being denied to the so-called small colonial Territories, but dangerous military activities are being conducted in them.
67.	The undeclared war against the Democratic Republic of Afghanistan is continuing. It is essential that outside interference in the affairs of that sovereign State be halted in order to create conditions for the settlement of the situation surrounding Afghanistan on the basis of the well-known constructive proposals of the Afghan Government.
68.	We whole-heartedly support the proposal of the Democratic People's Republic of Korea for the withdrawal of foreign forces from the peninsula and the reunification of the country through peaceful means and on a democratic basis.
69.	We deem it essential that a constructive dialogue be instituted for the purpose of implementing the idea of turning South-East Asia into a zone of peace, stability md co-operation, in accordance with the proposals made by the Socialist Republic of Viet Nam, the Lao People's Democratic Republic and the People's Republic of Kampuchea.
70. Our position of principle remains unchanged with respect to the settlement of the Cyprus problem on the basis of preserving the territorial integrity, independence, sovereignty and non-aligned status of the Republic of Cyprus in the interests of both the Greek Cypriots and the Turkish Cypriots. This position is fully consonant with our policy of fostering peace, good-neighbourliness and mutual under-standing in the Mediterranean and the Balkans.
71.	The policies of imperialism have had a negative impact also on the development of international economic relations. Sanctions, discrimination and diktat are all concrete manifestations of the desire of certain circles in the West to extend political tensions to the sphere of international economic relations. For the purpose of the achievement of political goals dictated by expediency, traditional economic and trade relations that took years to build up are being severed.
72.	All efforts undertaken within the United Nations and other intentional forums for the restructuring of international economic relations on an equitable and democratic basis and for the establishment of a new international economic order are meeting with stubborn resistance.
73.	For more than 10 years, the socialist and the developing countries have been waging a persistent struggle for the practical implementation of the provisions of such important documents as the Declaration and the Programme of Action on the Establishment of a New International Economic Order, the Charter of Economic Rights and Duties of States the International Development Strategy for the Third United Nations Development Decade and others. Of particular importance among these are the questions of ending the exploitation of the developing countries and the elimination of all forms of trade discrimination based on differences in socio-economic systems, as well as the exercise by all States of sovereignty over their natural resources and over economic activities on their territories, the curbing of the negative consequences of the activities of the multinational corporations, and so forth.
74.	The Declaration and Statement issued by the member countries of the Council for Mutual Economic Assistance at their high-level Economic Conference, held in Moscow from 12 to 14 June 1984, contain a realistic programme for the improvement of international economic relations. This programme indicates the proper way to solve the problem of development, a necessary prerequisite for which is the definitive elimination of the threat of nuclear war, the establishment of lasting peace and the adoption of genuine measures in the field of disarmament.
75.	The People's Republic of Bulgaria recently celebrated the fortieth anniversary of the victory of the socialist revolution. For 40 years now, my country, having overcome its economic backwardness and its concomitant social ills, has been building a socialist society whose paramount goal is the welfare of our people. For 40 years, Bulgaria has been pursuing a policy of promoting peace, security, detente, good-neighbourliness and broad international co-operation in the Balkans, in Europe and throughout the world.
76.	The implementation of the concept of turning the Balkans into a nuclear-weapon-free zone has now assumed overriding importance. This is in the interests of all the Balkan peoples and would, indeed, be a major contribution to strengthening confidence and security in Europe. This initiative, which has won broad support, has already become the subject of discussions and exchanges of views among the Balkan countries We believe that this process should be continued in order to bring positions even closer together and achieve a general agreement in principle on the creation of such a zone.
77.	The proposals by the Chairman of the Council of State, Todor Zhivkov, concerning the conclusion of bilateral agreements with all the Balkan countries that would also contain a code of good-neighbourly relations are also well known.
78.	This policy of my country is a matter of deep principle and an integral part of our overall approach to contemporary international relations.
79.	We are on the eve of the commemoration of the fortieth anniversary of the end of the Second World War, the victory over Hitlerism and fascism, and the creation of the United Nations. Over the years, the United Nations has unquestionably adopted a number of important, positive decisions in accordance with its Charter that have stood the test of time. We have no doubt that through the collective efforts and goodwill of all Member States the noble goals in the name of which the Organization was created can and will be achieved.
